Citation Nr: 0720146	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	Kurt P. Leffler, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In October 2005, the Board denied service 
connection for bilateral sensorineural hearing loss and 
hypertension.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court) only that 
portion of the Board decision that denied service connection 
for hearing loss.  In January 2007, the Court vacated the 
Board decision denying service connection for hearing loss 
and remanded the matter for readjudication consistent with 
the parties' Joint Motion for a Partial Remand.   

Further evidentiary development is warranted before 
readjudication.  Therefore, the appeal is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the actions directed below.  VA will notify the veteran if 
further action is required.


REMAND

The veteran cancelled a VA compensation and pension (C&P) 
audiology examination scheduled to be held in June 2004, in 
connection with his hearing loss claim.  Subsequently, the 
veteran, through counsel, explained that that action should 
not be construed as unwillingness to cooperate in the 
evidentiary development of his claim, and that he desired 
alternative examination arrangements citing various personal 
reasons (long distance from his home to the C&P examination 
site; unavailability of a safe, reliable means of 
transportation; his medical condition) as to why presenting 
himself to the designated C&P examination site would be a 
hardship.  

The Court concluded that the Board should have, but did not, 
address the implications of lack of VA communication with the 
veteran responsive to his request for alternative examination 
opportunity, noting that 38 U.S.C.A. § 1703(a) authorizes VA 
to approve fee-basis medical services at non-VA medical 
facilities for reasons such as geographical inaccessibility 
of VA medical facilities.  

Under the circumstances, the Board concludes that a decision 
on the merits of the appeal should be deferred pending a fee-
basis audiology examination to be performed by a qualified 
non-VA professional with a facility located near the 
veteran's home.  That examination should be performed after 
additional notice directed below is provided and any 
additional evidence secured as a result of such notice is 
associated with the claims file.  Also, the examination 
should be performed by a professional other than Craig A. 
Foss, Au.D., associated with The Hearing Clinic, Inc., whose 
March 2004 etiology opinion is of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify the 
sources of any evidence, lay or medical, 
concerning his claimed hearing loss that 
is not already of record if he desires VA 
to consider any such additional evidence 
before readjudicating his claim.  Include 
in the correspondence to the veteran 
notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Inform the veteran that he may submit any 
missing items if he has them and he 
believes they might be pertinent to his 
claim.  If he responds indicating that he 
desires VA assistance in securing any 
missing items, then assist him in doing so 
consistent with controlling law and 
regulations.  Associate with the claims 
file any additional items secured.   

2.  After completing the above, arrange 
for the veteran to undergo a fee-basis 
examination by a state-licensed 
audiologist other than Craig A. Foss, 
Au.D., associated with The Hearing Clinic, 
Inc., qualified to conduct an examination, 
for both ears, consistent with 38 C.F.R. 
§ 4.85.  In particular, the examination 
must be performed without the use of 
hearing aids, and include both a 
controlled speech discrimination test 
(Maryland CNC test) and a puretone 
audiometry test.  The test also must yield 
results to enable VA to determine whether 
the veteran has a hearing loss 
"disability" consistent with the 
definition in 38 C.F.R. § 3.385, for each 
ear.  The examiner must discuss his or her 
interpretation of the audiology test 
results; submittal of audiology test 
results in pictograph form is not 
sufficient.  Also, he or she is asked to 
review the veteran's medical history as 
documented in the claims file, and 
consider history of noise exposure as 
reported during the examination, including 
such history during military service and 
thereafter (occupational; recreational), 
and contemporaneous audiology test 
results, and then state whether the 
veteran has hearing loss disability, left 
or right, or bilateral.  Then, for any 
such disability found, the examiner is 
asked to state whether it is at least as 
likely as not (by a probability of 50 
percent), that it is etiologically related 
to active service.  

Ensure that the examiner has a complete 
copy of the veteran's claims file, 
including a complete copy of this remand 
order.  The examiner is asked to state in 
his or her written examination report that 
the claims file was reviewed.             

3.  After completing the above, 
readjudicate the claim of entitlement to 
service connection for bilateral 
sensorineural hearing loss based on a 
review of the entire record.  If the 
benefit sought remains denied, then issue 
a Supplemental Statement of the Case and 
afford the veteran and his counsel or 
representative an opportunity to respond 
to it.  Then, if in order, return the 
appeal to the Board for further review.

The veteran is advised that the failure to appear for a 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



